Mark T. Power, Esq.
John P. Amato, Esq.
HAHN & HESSEN LLP
488 Madison Avenue, Suite 1400
New York, New York 10022
Telephone:     (212) 478-7200
E-mail: mpower@hahnhessen.com
         jamato@hahnhessen.com

Counsel to the Liquidating Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------- x
                                                                              :   Chapter 11
In re:                                                                        :
                                                                              :   Case No. 18-71748-67 (AST)
Orion HealthCorp, Inc., et al.,                                               :   Case No. 18-71789 (AST)
                                                                              :   Case No. 18-74545 (AST)
                                         Debtors.                             :
                                                                              :   (Jointly Administered)
---------------------------------------------------------------------------- x
                                                                              :
Howard M. Ehrenberg in his capacity as                                        :
Liquidating Trustee of Orion Healthcorp, Inc.,                                :
et al., CHT Holdco, LLC, and CC Capital CHT                                   :
Holdco LLC,                                                                   :
                                                                              :
                                         Plaintiffs,                          :
                     v.                                                       :
                                                                              :
Parmjit Singh Parmar (a/k/a Paul Parmar),                                     :
Sotirios Zaharis, Ravi Chivukula, Pavan                                       :   Adv. Pro. No. 18-08053 (AST)
Bakhshi, Naya Constellation Health, LLC,                                      :
Alpha Cepheus, LLC, Constellation Health                                      :
Investment, LLC, Constellation Health, LLC,                                   :
First United Health, LLC, Taira no Kiyomori                                   :
LLC, Blue Mountain Healthcare, LLC, PBPP                                      :
Partners LLC, Axis Medical Services, LLC,                                     :
Vega Advanced Care LLC, Pulsar Advance                                        :
Care LLC, Lexington Landmark Services LLC,                                    :
MYMSMD LLC, PPSR Partners, LLC, AAKB                                          :
Investments Limited, Aquila Alpha LLC, 2                                      :
River Terrace Apartment 12J, LLC, Dioskouroi                                  :
Kastor Polydeuces, LLC, 21B One River Park                                    :
LLC, Aquila Alshain LLC, Ranga Bhoomi                                         :



                                                                   -1-
LLC, Harmohan Parmar (a/k/a Harry                                            :
Parmar), Kiran Sharma, The Red Fronted                                       :
Macaw Trust, Joel Plasco, and John Does 1                                    :
through 100 inclusive,                                                       :
                                                                             :
                                         Defendants.                         :
---------------------------------------------------------------------------- x

                                                AFFIDAVIT OF SERVICE

   STATE OF NEW YORK                               )
                                                   ) ss.:
   COUNTY OF QUEENS                                )

             I, DAVID H. REINHART, being duly sworn, depose and say:

             1.        I am not a party to the above captioned action, am over 18 years of age, am

   employed by Hahn & Hessen LLP, counsel to Howard M. Ehrenberg in his capacity as

   Liquidating Trustee of Orion HealthCorp., Inc., et al., and reside in Queens County, New

   York.

             2.        On January 19, 2021, I caused true copies of (i) Second Amended Adversary

   Proceeding Complaint [ECF No. 303] (the “Amended Complaint”) and (ii) Exhibit A to Second

   Amended Adversary Complaint [ECF No. 304] (“Exhibit A”) to be served upon the following

   parties by placing copies in pre-addressed, postage paid envelopes and depositing them in a

   receptacle under the exclusive care and custody of the United States Postal Service:

   Office of the United States Trustee,                           Windels Marx Lane & Mittendorf, LLP
   Eastern District of New York                                   156 West 56th Street
   Long Island Federal Courthouse                                 New York, NY 10019
   560 Federal Plaza - Room 560                                   Attn: Charles E. Simpson, Esq.
   Central Islip, NY 1172-4437
   Attn: Christine Black

   Parlatore Law Group, LLP                                       Mukasey Frenchman & Sklaroff LLP
   One World Trade Center, Suite 8500                             2 Grand Central Tower
   New York, New York 10007                                       140 East 45th Street, Suite 17A
   Attn: Timothy Parlatore, Esq.                                  New York, New York 10017
          Maryam N. Hadden, Esq.                                  Attn: Kenneth A. Caruso, Esq.


                                                                  -2-
